Title: Thomas Boylston Adams to John Adams, 20 December 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            The Hague December 20th: 1794.
          
          The rumor’s of peace have almost totally subsided; those still in circulation deserve as little credit, as they generally receive. The hope is still cherished, and even encouraged by the Government here, merely to silence the importunate demands of many of its

adherents. In a former letter I mentioned the report then current, that a cessation of hostilities had been agreed to, by the armies in this neighborhood. The occasion of this rumor, which was premature, was the actual suspension of military movements on either side, for the space of four weeks, but the subsequent activity of the french in renewing with the utmost vigor their martial operations, seems to determine the error of the report. On the 11th: instt: aided by an impenetrable fogg, the french army under General Pichegru attempted to take the City of Mentz by assault five times repeated, but each with the same ill success. At the same time there was an ineffectual effort to cross the Waal in three different places, but they were every where repulsed. Their decided superiority of force must shortly surmount this obstacle, which will compel the British Troops to evacuate this territory somehow or other.
          As a consequence of the cessation of peaceful rumors, the prospect of another campaign becomes the order of the day.
          That the combination will be diminished, either by the obtainment of peace, which the ruling power in the National Convention has avowed itself disposed to grant to all but Great Britain, or by actual conquest on the part of France, is the general belief. But the last effort is yet to be made, and without almost miraculous intervention, it must terminate like all that have preceded, in disgrace, accumulated oppression, & final defeat.
          The latest intelligence from Paris, brings the account of the fresh triumph of Moderateism, as it is called over the Jacobin faction, in the decree of Accusation against Carrier. It passed the Convention almost unanimously, and like many other unanimous votes, numbers who gave it their sanction, have signed their own death warrants. No system will or can be permanent, having Moderation for its basis, while there exists a faction, determined on its destruction, & willing to risque their own existence on the issue. “Almost any man,” says Dr Priestly, and every other observing mind, “may command the life of another, if he make no difficulty in sacrificing his own.” The factions in france, are but an aggregate comment upon this fact. I know not what purpose in the order of creation, these Millions of human Sacrifice are ordained to answer. If they should eventually teach wisdom to mankind, and induce them to impose the proper checks upon their passions, the end will be in some degree porportioned by its salutary effects, to the desperate, & melancholy operation of the means. But that experience is dearly bought, which threatens anihilation in the attainment.
          
          I have hitherto omitted to give you a detail of our private pursuits and occupations. It is necessary occasionally to be a little garrulous about oneself. For the most part, our time is spent in domestic retirement. Bellona has expelled the Muses & the Graces from the public, & we are induced to hold converse with them only in private. My Brother has purchased something of a Library, by attending Public Sales, which are frequent in this place; this affords us occasional relaxation from Official functions, and we hope e’re long to be tolerably skilled in Diplomatic mysteries.
          I begin to find the french language tolerably familiar to me. I cannot speak it with fluency, but shall not fail to make myself master of it in time. The little knowledge I had acquired of the German, has proved of some utility, I can make myself understood in this language better than any other but my own, as yet; though the occasions for using it are seldom.
          The Country, & particularly the Cities I have yet seen, are beyond my expectations in point of magnificence. The Inhabitants, like all money making people, are more attentive to the main chance than social intercourse; but I have no reason to complain of a failure of hospitality towards us. The Climate has not yet impaired my health, but I have seen two or three frightful foggs, thick enough to disseminate agues in abundance. I adhere as much as possible to the regimen of exercise, but am not always at liesure to pursue it. I am not the less convinced of its necessity, and shall proportion my efforts to persevere, to the exigency of the Climate.
          I take the liberty to enclose to your care, three numbers of the Leyden Gazette, and to request that after reading them your self, you will be good enough to dispatch them to my brother Charles at New York. I hope he will be as punctual in the performance of his engagement, as I endeavor to be in discharging mine.
          I also enclose a letter for Mr Ingersoll, which you will oblige me by sending to him.
          With a proper share of filial affection & duty / I remain / your Son
          
            Thomas B Adams.
          
        